Opinion by
Judge Blatt,
Robert Brown (appellant) appeals the 6-month suspension of his certificate to operate an official motor vehicle inspection station,1 and his certification *156as an official inspection mechanic2 by the Commonwealth of Pennsylvania. He was charged with employing improper inspection procedures and furnishing inspection stickers without conducting an inspection.
The appellant argues that the findings of fact made by the trial court would not support its conclusion that he violated Section 4730 of the Vehicle Code, 75 Pa. C. S. §4730, which in pertinent part provides that “[n]o official inspection station shall furnish, loan, give or sell certificates of inspection and approval to any other official inspection station or any other person except upon an inspection made in accordance with the requirements of this chapter.” (Emphasis added.) The trial court specifically found, however, that State Trooper Russell S. Barnes, Jr. conducted an audit of the appellant’s inspection records and discovered that two stickers were recorded as being issued and placed on vehicles on May 1, 1979, and that the vouchers in the appellant’s possession showed that these stickers were not purchased from the Department of Transportation until seven days later on May 8, 1979. The trial court further found that, when Trooper Barnes confronted the appellant with these inconsistencies, he admitted that the two stickers in question were not purchased or placed on the vehicles on the same day they were inspected.
It is well-established that an inspection sticker must be affixed at the time it is issued. Here it was not. Bureau of Traffic Safety v. Snyder, 37 Pa. Commonwealth Ct. 359, 391 A.2d 3 (1978).
We will, therefore, affirm the order of the trial court.
*157Order
And, Now, this 22nd day of September, 1982, the order of the Court of Common Pleas of Philadelphia County in the above-captioned matter is hereby affirmed.

 Section 4724 of the Vehicle Code, 75 Pa. C. S. §4724.


 Section 4726(b) of the Vehicle Code, 75 Pa. C. S. §4726(b) allows the Department of Transportation to “suspend the certification issued to a mechanic if it finds that the mechanic has improperly conducted inspections or violated or failed to comply with any of the provisions of this chapter or regulations adopted by the department.”